Title: From John Adams to James Wilson, 24 June 1780
From: Adams, John
To: Wilson, James


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu June 24. 1780
     
     I had two days ago the Pleasure of receiving a Duplicate your Letter of the 20 of April—the original is not come to Hand. You could not have given me a Commission, more agreable to my Inclinations, than that of furnishing a List of a Collection of Books—on Treaties, the Law of Nations, the Laws maritime, the Laws of France respecting Navigation and Commerce, and the History and Policy of the Kingdom. As it is a subject that has particularly engaged my attention, as much as necessary avocations would admit, it will be attended with little difficulty. Mr. Gerard is at present at his Country House. Mr. Deane is not arrived that I have heard. I will take the first opportunity of furnishing the List, that presents.
     The approbation of So able a Judge, of the Report of a Constitution for Mass. gives me great Consolation.
     I never Spent Six Weeks in a manner that I shall ever reflect upon with more Pleasure than with that Society of Wise men who composed that Convention. So much Caution, Moderation, Sagacity and Integrity, has not often been together in this World.
     I see the Convention have made alterations in the Plan: but these are done with so much Prudence and fortified with so much ability that I dare not Say they are not for the better. The Report of the Committee has been received in Europe with applause—it has been translated into Spanish and French and printed in the Courier de L’Europe—the London Courant and the Remembrancer.
     The Loss of Charlestown the Men the ships, the artillery and stores, is a dreadfull Wound. Yet I dont See that the English will gain much by it. And We hope to hear Something as a Ballance. The Revolution in the Paper Currency, is very encouraging to me, yet it has made a disagreable sensation here—but I think it was chiefly because the Plan was not published all together. I We have had much to do to take off the Impression. But it must I think soon subside.
     The System of Europe is as favourable to Us, almost as We could wish. The state of Great Britain is deplorable beyond description—Discontents which will subvert the Constitution, if this War continues, are at Work. Yet the Ministry cannot make Peace—because they know they must loose their Heads if they do. I see not but they must loose them, whether they make Peace or continue the War.
     You must know more, at this moment than I do of French and Spanish Fleets and Armies in America. May they do their duty. If they do all must be well. I shall be, always glad to hear from you, sir, and, have the Honour to be, with great Esteem, your most obt.
    